Citation Nr: 1646391	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-11 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously 
denied claim for service connection for migraine headaches.  

2. Entitlement to service connection for migraine headaches. 

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from August 1984 to September 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for migraine headaches for lack of new and material evidence, and denied service connection for bilateral hearing loss. 

The issue of entitlement for service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not appeal the January 1988 rating decision that denied service connection for migraine headaches. 

2.   Evidence received since the January 1988 rating decision relates to a previously unestablished element of the claim and raises a reasonable probability of substantiating the claim. 

3.  The Veteran migraine headaches are chronic condition first diagnosed in June 1987 during the Veteran's military service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim for service connection for migraine headaches may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for migraine headaches have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is only rendering a final decision with respect to the service connection claim for migraine headaches, which is granted in full.  Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2015). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. New and Material Evidence 

In general, the RO's determination not appealed within one year becomes a final decision, which may only be reopened with a showing of new and material evidence. 38 U.S.C.A. §§ 5108; 7105 (West 2014).   "New" evidence means evidence not previously submitted to the RO.  On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

In this case, the Veteran previously filed a service connection claim for his migraine headaches contending that the stress and tension of being in the military caused him to have recurring headaches.  The RO denied the Veteran's claim in January 1988.  The RO denied entitlement to service connection on the grounds that the Veteran's migraine headaches pre-existed his military service and were not aggravated by his military service.   Because the Veteran did not appeal the denial within one year, it became final. 

In August 2009, the Veteran filed another service connection claim for his migraine headaches.  The Veteran contended that he was exposed to acoustic trauma during service, which aggravated his headaches.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).   The Veteran's, in this case, is competent to say that he was exposed to loud noises in service.  He is also competent to report that the frequency of his headaches increased because of such noise.  Therefore, his statement that the noise aggravated his headaches is evidence that can be used to substantiate his claim.  The record, however, does not indicate that exposure to acoustic trauma was previously considered.  As such, it is new and material evidence. 

In light of the low threshold for reopening claims noted above, the Board finds new and material evidence has been received, and reopening the Veteran's entitlement to service connection for migraine headaches is warranted. 

III. Service Connection  

In this case, there is evidence suggesting that the Veteran had a headache condition which preexisted service.  During his June 1983 enlistment examination, he reported a prior four-month history of headaches, but did not seek medical attention.  VA records from November 1987 show he reported having his first migraine at age 15.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  See also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C. § 1111 (presumption of sound condition).

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report. 38 C.F.R. § 3.304 (b); see also 38 U.S.C. § 1111 ; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).   In this case, while the Veteran reported a history of headaches during his enlistment examination, the actual examination report indicates normal findings.

Where, as here, there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111 .

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has held on multiple occasions that lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness. See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  However, in determining whether a condition preexisted service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered.  38 C.F.R. § 3.304(b).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

In this case, the only evidence of a preexisting headache condition is the Veteran's report of headaches during his enlistment examination.  In the absence of any treatment records or other competent evidence of a diagnosis prior to service, his statements, alone, are not sufficient to rebut the presumption of soundness or otherwise establish a preexisting headache condition, and the normal principles of service connection apply.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, post-service treatment records reflect that the Veteran has a current diagnosis of migraine headaches.  Specifically, the Veteran's records from Joint Ambulatory Care Center from January 2010, as well as his VA medical exam report from March 2010, indicate that he has migraine headaches.  Thus, the first element of a service connection claim is met.  

The record shows that the Veteran was first diagnosed with migraine headaches in June 1987, during his military service.  Therefore, the second element of a service connection claim is met. 

The nexus element of a service connection claim is presumptively satisfied for certain chronic diseases that manifest in service or within a specified period of time following discharge from service under 38 C.F.R. § 3.309(a).  The term "chronic disease" applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Migraine headaches, as an organic disease of the nervous system, are chronic disease under 38 C.F.R. § 3.309(a).  Accordingly, because the Veteran's migraine manifested in service in June 1987, and it is determined to be a chronic disease, the nexus element of the service connection claim is met.  

In sum, in light of all the evidence in the record, the Board concludes service connection for migraine headaches is warranted. 


ORDER

Service connection for migraine headaches is granted.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the service connection claim for bilateral hearing loss.  

The Veteran contends that the acoustic trauma he experienced during service caused his bilateral hearing loss.  The Veteran was given an audio exam in March 2010.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by acoustic trauma.  The Board finds the medical opinion inadequate. 

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In this case, the only rationale the examiner provided was the fact that the Veteran's service treatment record showed hearing within normal limits.  However, the mere fact that no hearing loss was noted in the service record or hearing was found to be within normal limits at the time of separation does not preclude service connection for hearing disability established by post-service exam.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For this reason, the Board finds the etiological opinion inadequate and as such another medical opinion is necessary to adjudicate the claim.     

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated from January 2012 to the present.

2.  Thereafter, the claims file should be returned to the March 2010 VA examiner or if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following question:

Is the Veteran's bilateral hearing loss at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's active military service?  

The examiner's opinion should address the Veteran's lay statement regarding noise exposure in service and fully explain the impact, if any, of acoustic trauma on bilateral hearing loss. 

The examiner must note that citing to normal audiometric finding at the time of separation, without any future explanation, is not a sufficient rationale for a negative opinion. 

If the examiner determines that another VA examination is necessary, such an examination should be scheduled.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case to him and his representative and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals, 



Department of Veterans Affairs


